Name: Commission Regulation (EC) No 1472/97 of 28 July 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  marketing;  plant product
 Date Published: nan

 Avis juridique important|31997R1472Commission Regulation (EC) No 1472/97 of 28 July 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 200 , 29/07/1997 P. 0018 - 0021COMMISSION REGULATION (EC) No 1472/97 of 28 July 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 72 (5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EC) No 1427/96 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 609/97 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas terms referring to the ageing of 'vinho regional` and quality wines psr have been recognized in Portugal; whereas such terms must be inserted in Article 17 (2) (c) (i) of Regulation (EEC) No 3201/90 with a view to optional use on the labels of such wine;Whereas terms on the bottling of wine have been recognised in Greece; whereas such terms must be inserted in Article 18 (1) (f) and Article 18 (3) (f) of Regulation (EEC) No 3201/90 so they can be used on the labels of such wine;Whereas Annexes I and III to Regulation (EEC) No 3201/90 should be adapted to take account of terms denoting superior quality and of names of vine varieties which can be used for wines imported from San Marino and of names of vine varieties which can be used for wines imported from the Slovak Republic;Whereas Regulation (EC) No 1427/96 amends in particular Article 26 and Article 29 (1) of Regulation (EEC) No 2392/89 as regards the list of imported wines described by means of a geographical description; whereas the list referred to in the last subparagraph of Article 29 (1) of the latter Regulation should be drawn up and Annex II to Regulation (EEC) No 3201/90 adapted accordingly;Whereas certain members of the World Trade Organization (WTO) have notified their legislation on geographical descriptions to the Council for the Agreement on trade-related aspects of intellectual property rights (7) (Trips Agreement); whereas there is no need therefore to require them to submit that legislation to the Commission;Whereas the other member countries of the WTO invoking the transitional provisions of Article 65 (2) of the Trips Agreement have nevertheless submitted their legislation on geographical descriptions as it stands to the Commission;Whereas certain administrative problems have delayed the forwarding to the Commission of legislation on geographical descriptions in Russia and the Ukraine; whereas, in order not to disrupt trade, these countries may continue with the arrangements existing before 1 September 1997 and should be classified in List B of Annex II on a provisional basis until their legislation can be verified;Whereas the geographical descriptions relating to wine imported from third countries in Annex II to Regulation (EEC) No 3201/90 must not be likely to be confused with a term used to describe a quality wine psr on the list referred to in Article 1 (3) of Council Regulation (EEC) No 823/87 (8) as last amended by Regulation (EC) No 1426/96 (9), a table wine on the list drawn up in connection with Article 2 (3) (i) of Regulation (EEC) No 2392/89 or an imported wine on the lists in the agreements concluded between third countries and the Community; whereas it must be made clear that they cannot be wholly or partly identical to those designations and must in particular be shown in such a way that they are clearly distinguishable from other information on the label;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows:1. in Article 3 (3) (f), the term 'garrafeira` is deleted;2. Article 11 (2) is replaced by the following:'2. For the purposes of the last subparagraph of Article 29 (1) of Regulation (EEC) No 2392/89, geographical descriptions used to designate wine imported from a third country in Annex II hereto may not be wholly or partly identical to the terms referred to in that Article and must in particular be shown on the label of the imported wine in such a way that they are clearly distinguishable from the other information.`;3. the fifth indent of Article 17 (2) (c) (i) is replaced by the following:'- "velho" in the case of Portuguese quality wines psr and "garrafeira" in the case of Portuguese "vinho regional" and quality wines psr provided that the Portuguese provisions regarding the use of these terms are observed;`;4. in Article 18:- paragraph 1 (f) is replaced by the following:'(f) for Greek wines: "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¯Ã µÃ ±Ã £Ã ¼" (bottled by the winegrower), "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã ¼" (bottled by the producer), "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¯Ã µÃ ±Ã £Ã ¼-Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã ¼" (bottled by the winegrower-producer), "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ¯Ã ¬Ã Ã ¤Ã ¡ Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¯Ã µÃ ±Ã £Ã ¾Ã ­" (bottled by associated winegrowers) and, where the conditions laid down in Article 6 of this Regulation are met, "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯Ã ­ Ã °Ã ½Ã ±Ã £Ã ¯", "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯ Ã ¬Ã ¯Ã ­Ã ¡Ã ³Ã ´Ã Ã ±Ã ©", "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯ Ã ªÃ Ã ³Ã ´Ã ±Ã ¯", "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯ Ã ªÃ ´Ã Ã ¬Ã ¡", "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã § Ã ¢Ã Ã «Ã «Ã ¡", "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ¯Ã ­Ã ´Ã ©Ã ªÃ ¼".`- the following point is added to paragraph 3:'(f) for Greek wines: "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã § Ã ¦Ã ¾Ã ­Ã § Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã Ã ²" (bottled in the area of production), "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯Ã ­ Ã ´Ã ¼Ã °Ã ¯ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã Ã ²" (bottled in the region of production), "Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã § Ã ¦Ã ¾Ã ­Ã §" (bottled in the region of) followed by the name of the specified region in question and/or of the municipality in that region.`;5. Annexes I, II and IV are amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Article 1 (2) shall apply from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 83, 25. 3. 1997, p. 5.(3) OJ No L 232, 9. 8. 1989, p. 13.(4) OJ No L 184, 24. 7. 1996, p. 3.(5) OJ No L 309, 8. 11. 1990, p. 1.(6) OJ No L 93, 8. 4. 1997, p. 9.(7) OJ No L 336, 23. 12. 1994, p. 213.(8) OJ No L 84, 27. 3. 1987, p. 59.(9) OJ No L 184, 24. 7. 1996, p. 1.ANNEX The Annexes to Regulation (EEC) No 3201/90 are amended as follows:I. Annex I is amended as follows:In point 11 'SAN MARINO` the following terms denoting superior quality are added:'- "vino ad indicazione d'origine"- "vino ad indicazione d'origine Riserva".`II. Annex II is replaced by the following:'ANNEX IIList referred to in Article 11 (2) of third countries able to export to the European Union wines described by means of a geographical descriptionA. List of third countries referred to in Article 29 (1) (a) of Regulation (EEC) No 2392/89 (1)A.1. WTO member countries which have notified their legislation on geographical descriptions pursuant to Article 63 (2) of the Trips Agreement:1. SOUTH AFRICA2. AUSTRALIAThe list referred to in the last subparagraph of Article 29 (1) of Regulation (EEC) No 2392/89 is that appearing under B ("Wines originating in Australia") in Annex II to the 1994 Agreement between the European Community and Australia on trade in wine (2).3. BULGARIAThe list referred to in the last subparagraph of Article 29 (1) of Regulation (EEC) No 2392/89 is that appearing under B ("Wines originating in Bulgaria") in the Annex to the 1993 Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names (3).4. UNITED STATES OF AMERICA5. HUNGARYThe list referred to in the last subparagraph of Article 29 (1) of Regulation (EEC) No 2392/89 is that appearing under B ("Wines originating in the Republic of Hungary") in the Annex to the 1993 Agreement between the European Community and the Republic of Hungary on the reciprocal protection and control of wine names (4).6. NEW ZEALAND7. CZECH REPUBLIC7. SLOVAK REPUBLIC9. ROMANIAThe list referred to in the last subparagraph of Article 29 (1) of Regulation (EEC) No 2392/89 is that appearing under B ("Wines originating in Romania") in the Annex to the 1993 Agreement between the European Community and Romania on the reciprocal protection and control of wine names (5).10. SWITZERLAND11. SLOVENIAA.2. WTO member countries invoking the transitional provisions of Article 65 (2) of the Trips Agreement which have submitted their legislation on geographical descriptions to the Commission:1. ARGENTINA2. CHILE3. CYPRUS4. EGYPT5. ISRAEL6. MOROCCO7. MEXICO8. TUNISIA9. TURKEY10. URUGUAYB. List of third countries referred to in Article 29 (1) (b) of Regulation (EEC) No 2392/891. ALGERIA2. FORMER YUGOSLAV REPUBLIC OF MACEDONIA3. CROATIA4. MOLDAVIA5. RUSSIA (1)6. SAN MARINO7. UKRAINE (1)`.(1) The inclusion of a country on this list is without prejudice to the rights and obligations of that country and of the Community under the WTO and in particular under the Trips Agreement.(2) OJ No L 86, 31. 3. 1994, p. 1.(3) OJ No L 337, 31. 12. 1993, p. 11.(4) OJ No L 337, 31. 12. 1993, p. 94.(5) OJ No L 337, 31. 12. 1993, p. 178.(1) Provisional classification pending verification of the legislation.III. Annex IV is amended as follows:1. Point 16 'SAN MARINO` is replaced by:'16. SAN MARINOList of varieties accepted in the CommunityBiancaleCaninoCargarelloChardonnayMoscatoPinot BiancoRibollaSangiovese`.2. The following vine variety is added to point 19 'SLOVAK REPUBLIC`:'Chardonnay`.